February 19, 2010


Mr. J. Brad McCampbell
Curtis Alexander McCampbell & Morris PC
Number One Planters Street
P. O. Box 38
Emory, TX 75440

Honorable Richard A. Beacom Jr.
354th District Court
PO Box 1097
Greenville, TX 75403-1097
Mr. Michael Jason Forni
Law Office of Mike Forni
4514 Cole Avenue, Ste. 600
Dallas, TX 75205

RE:   Case Number:  08-0570
      Court of Appeals Number:  12-08-00125-CV
      Trial Court Number:  8481

Style:      IN RE  ADM INVESTOR SERVICES, INC.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Deborah       |
|   |Traylor           |
|   |Ms. Cathy S. Lusk |
|   |Mr. John W.       |
|   |Alexander         |